Name: Commission Regulation (EC) No 1924/2002 of 28 October 2002 derogating from Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products and from Regulation (EC) No 800/1999 laying down common detailed rules for the application of the system of export refunds on agricultural products
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  processed agricultural produce;  tariff policy;  Europe;  European Union law;  trade
 Date Published: nan

 Avis juridique important|32002R1924Commission Regulation (EC) No 1924/2002 of 28 October 2002 derogating from Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products and from Regulation (EC) No 800/1999 laying down common detailed rules for the application of the system of export refunds on agricultural products Official Journal L 293 , 29/10/2002 P. 0017 - 0017Commission Regulation (EC) No 1924/2002of 28 October 2002derogating from Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products and from Regulation (EC) No 800/1999 laying down common detailed rules for the application of the system of export refunds on agricultural productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Article 31(14) thereof,Whereas:(1) Article 6 of Commission Regulation (EC) No 174/1999(3), as last amended by Regulation (EC) No 1472/2002(4), sets the period of validity of export licences. Article 18(3) of Commission Regulation (EC) No 800/1999(5), as last amended by Regulation (EC) No 1253/2002(6), sets the refund rate to be granted when the destination shown on the licence is not observed.(2) The trade liberalisation negotiations between the European Union and the Czech and Slovak Republics in the context of accession have been concluded. It has been agreed that milk product export refunds should be discontinued no later than 1 January 2003. The period of validity of licences should therefore be restricted and action taken so that licences issued for other countries are not used for exportation to the Czech and Slovak Republics after 1 January 2003.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Article 6 of Regulation (EC) No 174/1999 notwithstanding, the validity of export licences with advance fixing of the refund for which the destination is the Czech Republic or the Slovak Republic shall expire no later than 31 December 2002.Article 2Article 18(3) of Regulation (EC) No 800/1999 notwithstanding, in the case of licences used from 1 January 2003 for exportation to the Czech Republic or the Slovak Republic that show in box 7 a destination other than one of those countries, no refund shall be paid.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply to licences applied for from the date on which it enters into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 20, 27.1.1999, p. 8.(4) OJ L 219, 14.8.2002, p. 4.(5) OJ L 102, 17.4.1999, p. 11.(6) OJ L 183, 12.7.2002, p. 12.